UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 5/31/14 (Unaudited) CORPORATE BONDS AND NOTES (84.5%) (a) Principal amount Value Advertising and marketing services (0.4%) CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 $2,630,000 $2,702,324 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,815,000 1,946,588 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 979,000 1,015,713 Automotive (1.1%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 3,310,000 3,773,400 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 980,000 1,070,650 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 2,597,000 2,746,328 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 1,020,000 1,058,250 Motors Liquidation Co. escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 3,626,000 3,761,974 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 945,000 1,061,235 Schaeffler Finance BV 144A company guaranty sr. notes 4 1/4s, 2021 (Netherlands) 1,425,000 1,416,094 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,515,000 1,549,088 Basic materials (7.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 855,000 900,315 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 5,295,000 6,711,412 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 990,000 1,071,675 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 3,166,000 3,407,408 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 1,510,000 1,523,213 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 3,978,000 4,390,717 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,874,125 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,205,000 1,236,631 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 1,815,000 1,967,006 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 3,335,000 3,547,772 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 1,935,000 2,012,400 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 2,195,000 2,315,725 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 865,000 867,336 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,680,000 2,847,500 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,915,000 2,005,962 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,085,000 1,114,838 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,682,000 1,715,640 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 339,000 345,780 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 2,174,000 2,364,225 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,677,000 2,821,558 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 650,000 689,793 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,856,000 3,098,760 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,786,000 2,143,200 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 510,000 536,775 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 715,000 715,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 3,002,000 3,129,584 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 2,538,000 2,829,870 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 885,000 964,650 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 2,690,000 2,770,700 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 505,000 710,763 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) $605,000 538,450 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 1,380,000 1,514,550 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 3,295,000 3,414,443 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 1,375,000 1,400,781 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 3,663,000 4,184,978 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,385,000 2,635,425 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 2,640,000 2,851,200 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,596,824 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 1,390,000 1,435,453 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,770,000 1,966,913 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 3,195,000 3,434,624 PQ Corp. 144A sr. notes 8 3/4s, 2018 2,725,000 2,970,250 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 488,000 520,940 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,141,000 1,225,149 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 420,000 432,600 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 1,160,000 1,293,400 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,830,000 1,866,600 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 980,000 1,037,820 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 1,488,000 1,711,200 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 630,000 676,463 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 435,000 473,606 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 975,000 996,938 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 4,218,000 4,734,704 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 775,000 827,313 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 2,115,000 2,331,787 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,015,000 1,053,063 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 485,000 514,100 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 3,911,000 3,920,778 Broadcasting (2.5%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 1,381,000 1,474,218 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 3,725,000 3,967,125 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,865,000 2,004,875 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 3,800,000 4,066,000 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,902,000 2,006,610 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,520,000 2,879,100 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 3,425,000 3,673,313 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 965,000 1,013,250 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 1,885,000 2,012,238 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 3,668,000 3,833,060 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 505,000 518,888 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 2,155,000 2,214,262 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 2,795,000 2,962,700 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 1,440,000 1,594,800 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,810,000 1,986,475 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 815,000 897,519 Building materials (1.1%) Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,316,474 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 1,385,000 1,475,025 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 1,040,000 1,123,200 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 1,123,000 1,221,262 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 3,314,000 3,612,260 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 3,111,000 3,375,434 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 2,062,000 2,273,355 Owens Corning company guaranty sr. unsec. notes 9s, 2019 642,000 809,406 Cable television (3.3%) Adelphia Communications Corp. escrow bonds zero %, 2015 2,223,000 15,561 Adelphia Communications Corp. escrow bonds zero %, 2014 4,000 28 Adelphia Communications Corp. escrow bonds zero %, 2014 4,000 28 Adelphia Communications Corp. escrow bonds zero %, 2014 2,906,000 20,342 Adelphia Communications Corp. escrow bonds zero %, 2014 81,000 567 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,772,000 2,073,240 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 1,020,390 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 2,527,000 2,697,573 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 2,865,000 2,918,719 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 3,220,000 3,248,174 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 705,000 771,094 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,585,000 1,713,781 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,851,000 1,959,746 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,717,100 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 1,930,000 1,930,000 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,805,000 2,147,950 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 825,000 933,281 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,065,000 1,116,919 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,495,000 1,622,075 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 2,235,000 2,341,163 Numericable Group SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 410,000 591,307 Numericable Group SA 144A sr. notes 6s, 2022 (France) $4,420,000 4,585,750 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 2,610,000 2,655,674 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 1,680,000 1,685,113 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $1,275,000 1,370,625 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 3,210,000 3,286,237 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 1,065,000 1,095,619 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 4,889,000 5,487,902 Capital goods (5.8%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 6,875,000 7,442,187 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 5,160,000 5,934,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 825,000 876,563 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 1,215,000 1,218,038 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,627,000 1,875,118 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,050,000 2,193,500 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 3,105,000 3,260,250 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 831,000 849,698 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,325,000 1,493,938 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,427,000 3,803,970 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 2,423,000 2,356,367 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 1,248,000 723,840 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 805,000 836,194 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 480,000 505,800 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,931,000 5,484,211 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 3,345,000 3,579,150 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 4,590,000 4,417,874 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,405,000 1,441,881 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 3,091,000 3,376,918 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 1,235,000 1,350,781 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 3,145,000 3,270,800 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 3,400,000 3,740,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 195,000 206,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 1,020,000 1,085,025 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 3,445,000 3,638,781 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) (PIK) EUR 1,175,000 1,690,371 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $2,120,000 2,318,750 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 1,785,000 1,934,493 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 3,450,000 3,682,875 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 1,790,000 1,850,413 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 860,000 948,150 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 2,655,000 2,668,275 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,845,000 3,058,375 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 605,000 614,075 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,135,000 1,203,100 Coal (0.5%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 2,010,000 1,381,875 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 2,870,000 3,121,124 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,680,000 1,743,000 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 218,000 241,435 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 1,310,000 1,365,675 Commercial and consumer services (2.1%) Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 4,914,000 5,663,384 Ceridian, LLC company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 1,094,850 1,103,171 Ceridian, LLC sr. unsec. notes 11 1/4s, 2015 1,115,000 1,123,474 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 1,174,000 1,326,620 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 760,000 766,650 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,440,000 2,604,700 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 3,315,000 3,485,556 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 3,045,000 3,121,125 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 3,180,000 3,418,500 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,635,000 1,818,938 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 2,243,000 2,489,730 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 1,404,000 1,425,060 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 2,499,582 2,574,569 Consumer (0.3%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 2,755,000 2,844,537 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 140,000 153,125 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 189,656 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,604,000 1,724,300 Consumer staples (5.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 705,000 645,075 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 5,390,000 5,875,100 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 829,463 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,010,000 1,030,200 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 1,385,000 1,371,150 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 2,855,000 3,009,160 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 1,971,824 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 1,550,000 1,573,250 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 673,313 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,123,000 3,497,760 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,351,000 2,644,874 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 2,065,000 2,044,350 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 545,000 543,638 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 2,962,000 3,145,940 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,428,193 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,600,000 2,804,750 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 3,010,000 3,179,312 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,821,938 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 971,750 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 2,535,000 2,709,281 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 1,605,000 1,697,288 HJ Heinz Co. 144A sr. notes 4 1/4s, 2020 3,060,000 3,060,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 810,000 881,888 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,390,000 3,656,962 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 685,000 739,800 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 735,000 786,450 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 5,655,000 6,241,706 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 2,015,000 2,060,337 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 3,805,000 3,862,075 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,300,000 2,622,000 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 814,925 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,960,000 2,146,200 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 530,000 559,150 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 1,865,000 1,944,262 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 3,500,000 3,968,124 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 1,285,000 1,329,975 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 1,050,000 1,128,750 Energy (oil field) (1.4%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,740,000 1,857,450 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 2,868,000 2,896,680 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 2,665,000 2,831,562 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 1,550,000 1,581,000 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 2,080,000 2,272,400 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 645,000 653,063 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,918,000 2,004,310 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 2,940,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 2,030,000 2,050,300 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 1,300,000 1,205,272 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $665,000 653,496 Entertainment (1.5%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,825,000 2,089,624 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,580,000 1,635,300 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 443,625 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 1,360,000 1,394,000 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 645,000 649,838 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,646,000 1,668,633 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 1,179,000 1,161,315 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 75,000 82,969 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 2,555,000 2,644,424 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 955,000 990,813 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 1,770,000 1,770,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 2,275,000 2,331,874 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 490,000 505,925 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 5,309,000 5,415,180 Financials (8.9%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 2,720,000 2,869,600 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 1,500,000 1,873,125 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,539,875 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 670,000 798,975 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,834,980 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 2,202,000 2,978,204 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 400,000 442,000 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 2,190,000 2,272,124 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 3,232,000 3,425,920 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 965,000 972,238 CIT Group, Inc. sr. unsec. notes 5s, 2023 1,435,000 1,452,938 CIT Group, Inc. sr. unsec. notes 5s, 2022 1,090,000 1,125,424 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 2,460,000 2,632,200 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 970,000 980,913 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 590,000 659,325 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,635,000 1,765,800 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 895,000 899,475 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,605,000 2,214,250 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,500,000 1,627,500 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 795,000 951,087 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,621,000 1,317,063 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 1,685,000 1,756,613 CTR Partnership LP/CareTrust Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 (R) 1,295,000 1,307,950 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,775,000 5,694,188 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 3,910,000 4,247,237 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 1,441,000 1,358,143 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,095,000 2,418,101 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 1,143,146 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 2,700,000 2,895,750 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 4,668,000 5,018,100 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 2,775,000 2,886,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 490,000 544,513 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 1,310,000 1,398,424 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,605,000 1,793,588 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,565,000 1,846,700 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,765,000 4,928,815 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $593,000 635,251 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 1,305,000 1,399,613 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 1,380,000 1,393,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,340,000 2,225,925 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 2,030,000 2,161,950 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 1,125,000 1,184,063 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 1,400,000 1,519,000 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 2,150,000 2,176,875 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 2,535,000 2,851,875 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,565,000 2,674,013 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,781,000 2,829,668 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,870,000 2,038,300 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 2,200,000 2,332,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 5,780,000 6,733,700 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 1,470,000 1,577,292 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,260,000 3,838,650 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 6,180,000 6,767,100 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 560,000 625,800 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 1,835,000 1,862,525 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 3,683,000 3,848,734 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,694,000 1,799,875 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 3,435,000 3,546,637 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 1,980,000 1,997,325 Gaming and lottery (1.7%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 1,336,000 1,065,460 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,900,000 2,028,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 1,310,000 1,285,606 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $770,000 781,550 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 795,000 846,675 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 2,183,250 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 5,381,465 6,047,421 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 3,260,000 3,105,150 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,676,000 1,822,650 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 5,016,000 5,454,900 Health care (7.0%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 2,875,000 3,004,374 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 2,795,000 2,795,000 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,223,602 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 3,890,000 4,103,950 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 2,135,000 3,158,401 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $2,258,000 2,320,095 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 2,610,000 2,649,150 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 1,275,000 1,290,937 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 865,000 910,413 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 950,000 1,042,625 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 445,000 451,675 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 535,000 563,088 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 1,037,000 1,060,333 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,440,768 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $2,131,000 2,365,410 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 3,590,000 3,563,075 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 1,100,000 1,130,250 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,180,000 1,253,750 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,945,000 2,122,481 Grifols Worldwide Operations, Ltd. 144A sr. unsec. notes 5 1/4s, 2022 (Ireland) 620,000 637,825 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 2,125,000 2,162,188 HCA, Inc. sr. notes 6 1/2s, 2020 6,665,000 7,573,106 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 811,631 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 4,218,000 4,597,620 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,004,000 1,070,515 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 980,000 1,033,900 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,060,000 1,166,000 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 2,150,000 2,203,750 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 5,480,000 6,240,350 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 193,000 221,468 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,645,000 1,780,713 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 1,920,000 1,933,578 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 3,420,000 3,710,700 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 835,000 895,538 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 2,554,000 2,637,005 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 3,460,000 3,507,748 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 351,863 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 745,000 755,244 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 2,300,000 2,282,750 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 2,125,000 2,087,813 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,270,000 2,502,675 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 1,835,000 1,972,625 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,880,000 2,082,100 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 436,650 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,636,638 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 430,000 459,025 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,345,000 3,508,069 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 1,570,000 1,695,600 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 190,000 197,125 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 3,360,000 3,578,400 Homebuilding (2.1%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,306,000 1,443,130 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 3,235,000 3,412,925 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 1,275,000 1,316,693 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 3,115,000 3,333,050 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 675,000 727,313 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 910,000 1,026,025 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,480,000 1,455,950 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,900,000 1,928,500 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,170,000 1,248,975 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 3,000,000 3,037,500 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,270,000 2,624,688 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,635,000 1,843,463 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 980,000 1,051,050 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 607,000 664,665 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,035,000 1,016,888 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,605,000 1,617,038 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 2,384,000 2,616,440 Lodging/Tourism (1.2%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,152,000 1,180,800 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 680,000 724,200 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 720,000 742,500 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 1,051,850 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 2,525,000 2,799,594 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 2,675,000 2,778,656 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 2,589,000 3,087,383 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,505,000 1,764,613 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 570,000 632,700 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 3,065,000 2,988,375 Media (0.5%) Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 2,350,000 2,167,875 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 3,795,000 3,946,800 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 918,000 929,475 Oil and gas (10.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,116,364 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,810,000 3,062,900 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,620,000 2,737,900 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 2,235,000 2,296,463 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 2,110,000 2,197,038 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 3,855,000 4,182,675 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 1,285,000 1,313,913 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,310,000 1,388,600 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 2,135,000 2,364,171 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 1,675,000 1,669,875 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 1,675,000 1,665,017 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,124,400 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,785,000 3,042,613 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 1,177,071 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 $1,180,000 1,371,750 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 675,000 752,625 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 1,345,000 1,393,756 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,721,900 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 1,605,000 1,633,088 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,650,000 1,825,313 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 3,045,000 3,258,150 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,222,000 1,310,595 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,581,000 1,248,990 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,374,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 3,140,000 3,234,200 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,579,000 1,614,528 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 5,000,000 5,250,000 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 2,862,000 3,090,960 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 600,000 657,000 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,490,000 6,911,850 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 835,000 843,350 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 875,000 940,625 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,785,000 4,201,350 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 850,000 869,125 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 6,958,000 7,236,320 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,510,000 2,641,775 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 5,220,000 5,481,000 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 699,000 38 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,755,000 1,858,106 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,175,000 1,245,500 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 2,825,000 2,231,750 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 2,585,000 2,798,263 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 503,475 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,203,450 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,445,000 1,575,050 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 4,565,000 4,964,438 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,293,000 2,573,893 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,169,100 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 1,070,000 1,123,500 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,930,000 1,963,775 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 1,600,000 1,644,000 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 1,385,000 1,478,488 Sabine Pass Liquefaction, LLC 144A sr. notes 5 3/4s, 2024 1,345,000 1,381,988 Sabine Pass Liquefaction, LLC 144A sr. notes 5 5/8s, 2023 1,350,000 1,387,125 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,071,000 4,508,633 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 1,060,000 1,131,550 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 3,830,000 4,002,350 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 2,225,000 2,436,375 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 3,535,000 3,800,125 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 944,000 1,001,820 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,105,000 1,196,163 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 471,431 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,482,000 2,643,330 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,120,000 5,529,600 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 348,169 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 775,929 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 1,640,000 1,717,900 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 3,913,000 4,177,128 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 358,484 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 1,360,000 1,400,800 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 1,725,000 1,794,000 Regional Bells (0.2%) Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,645,000 3,081,425 Retail (2.4%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 2,035,000 2,200,344 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 918,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 2,495,000 2,707,075 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,219,000 2,219,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,306,000 1,247,230 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 2,375,000 2,603,594 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 1,305,000 1,381,669 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,085,000 1,125,688 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 4,365,000 4,517,775 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,845,000 3,200,625 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 1,405,000 1,492,813 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 2,855,000 3,147,638 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 1,355,000 1,490,500 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,996,000 2,035,920 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,165,000 2,265,131 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 1,455,000 1,562,306 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 1,395,000 1,426,388 Technology (4.6%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,820,000 2,975,100 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 4,735,000 5,030,937 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 2,011,000 1,819,954 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 6,150,000 6,088,500 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 1,132,000 1,229,634 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 6,211,000 7,468,727 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 2,690,000 3,093,500 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 4,185,000 4,645,350 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 6,881,000 7,465,884 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,655,000 1,774,988 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 1,550,937 1,550,937 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,447,000 1,647,771 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 1,200,000 1,222,500 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 4,249,000 4,525,185 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,390,000 1,598,500 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 2,400,000 2,550,000 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 1,900,000 2,028,250 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 5,130,000 5,194,125 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 1,400,000 1,480,500 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 2,228,000 2,442,445 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,170,000 1,263,600 Telecommunications (5.7%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 5,130,000 5,386,500 Altice SA 144A company guaranty sr. notes 7 1/4s, 2022 (Luxembourg) EUR 425,000 609,754 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) $3,945,000 4,102,800 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 1,270,000 1,308,100 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 4,345,000 4,681,738 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,695,000 1,754,325 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 2,130,000 2,366,963 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 2,693,000 3,070,020 Inmarsat Finance PLC 144A company guaranty sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 1,135,000 1,146,350 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,026,000 2,218,470 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 3,993,000 4,292,475 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 7,909,000 8,383,540 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,980,000 2,222,550 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 470,000 513,475 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 934,000 1,011,055 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 965,000 1,020,488 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,832,000 1,538,880 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 2,215,000 2,543,048 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,822,323 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 2,285,000 2,410,675 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,247,000 5,378,175 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 140,000 164,325 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,995,000 2,199,488 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 5,381,000 6,537,915 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 5,670,000 6,407,100 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 4,075,000 4,513,063 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 500,000 719,041 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $2,375,000 2,505,625 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,405,000 1,454,175 Telephone (1.5%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 2,410,000 2,626,900 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 540,000 571,050 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 405,000 438,919 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 1,015,000 1,092,394 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 2,901,000 3,125,828 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 960,000 1,016,400 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 4,409,000 4,684,563 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,353,000 2,488,298 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,938,000 2,233,545 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 2,047,000 2,220,995 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,235,000 1,225,738 Transportation (1.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 7,160,000 7,594,039 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,428,000 2,600,995 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,385,000 2,599,650 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,000,000 1,083,750 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,010,000 2,050,200 Utilities and power (3.9%) AES Corp. (VA) sr. unsec. notes 8s, 2020 1,291,000 1,545,972 AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 307,125 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,405,000 2,819,862 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,409,750 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 950,000 929,813 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,868,000 3,147,630 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 670,000 718,575 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 550,000 574,750 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 3,047,000 3,579,148 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 3,010,000 3,250,800 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 2,590,000 3,238 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 1,597,000 2,095,122 El Paso, LLC company guaranty sr. notes 7s, 2017 1,000,000 1,126,246 El Paso, LLC sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 130,886 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 4,414,000 4,684,357 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 940,000 998,750 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,680,000 1,940,400 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 3,175,000 3,635,374 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 2,190,000 2,343,300 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 695,000 779,269 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 2,225,000 2,269,500 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 765,000 828,113 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 661,850 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 1,493,000 1,504,197 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 5,171,000 5,752,737 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 215,500 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,415,000 2,565,937 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,758,700 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 2,100,000 2,000,250 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 639,000 809,961 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 1,345,000 1,193,688 Total corporate bonds and notes (cost $1,182,927,721) SENIOR LOANS (6.3%) (a) (c) Principal amount Value Basic materials (0.2%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $1,515,000 $1,513,106 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 645,000 640,969 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 1,365,000 1,376,944 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,660,000 2,721,845 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,130,000 1,132,260 Consumer cyclicals (3.0%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 352,579 354,673 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.4s, 2018 7,410,653 6,905,802 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 1,035,000 1,024,465 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 3,735,000 3,709,789 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 3,524,133 3,517,525 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.9s, 2019 6,226,000 6,151,512 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,492,500 1,492,500 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,498,162 1,445,415 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 4,883,536 4,871,327 ROC Finance, LLC bank term loan FRN 5s, 2019 1,740,627 1,710,166 Talbots, Inc. (The) bank term loan FRN 8 1/4s, 2021 770,000 766,150 Travelport, LLC bank term loan FRN 9 1/2s, 2016 3,347,499 3,443,740 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 986,700 994,409 Travelport, LLC bank term loan FRN 6 1/4s, 2019 1,985,000 2,026,189 Univision Communications, Inc. bank term loan FRN 4s, 2020 3,880,000 3,866,145 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,398,121 1,377,149 Consumer staples (0.6%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 1,905,000 1,887,537 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,440,000 1,423,800 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,141,375 1,146,791 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 1,245,000 1,236,182 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 1,000,000 999,688 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,145,000 1,156,450 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 500,000 506,250 Energy (0.7%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 4,690,887 4,834,545 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 866,250 859,753 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,835,000 2,891,700 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,286,063 2,286,063 Financials (0.3%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 1,664 1,668 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 500,406 520,422 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 3,385,000 3,418,004 Health care (0.8%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,896,000 1,899,161 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 2,034,900 2,045,711 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.15s, 2021 1,980,000 1,970,720 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 1,180,000 1,184,838 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 3,201,563 3,191,158 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 596,857 596,857 Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 630,000 643,388 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 2,860,000 2,860,000 Utilities and power (0.3%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.652s, 2017 4,891,407 3,913,126 Total senior loans (cost $92,554,937) COMMON STOCKS (2.4%) (a) Shares Value Ally Financial, Inc. (F) 113,460 $2,673,118 American Axle & Manufacturing Holdings, Inc. (NON) 107,661 1,996,035 CIT Group, Inc. 35,508 1,579,396 Dana Holding Corp. 66,800 1,478,952 DISH Network Corp. Class A (NON) 28,200 1,654,212 Elizabeth Arden, Inc. (NON) 42,675 1,157,773 EP Energy Corp. Class A (NON) 116,332 2,333,620 General Motors Co. 76,511 2,645,750 Harry & David Holdings, Inc. (NON) 2,288 311,168 Hilton Worldwide Holdings, Inc. (NON) 105,590 2,388,446 Huntsman Corp. 100,095 2,671,536 Jarden Corp. (NON) 25,995 1,470,797 Kodiak Oil & Gas Corp. (NON) 250,980 3,194,975 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 87,188 8,719 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 87,188 8,719 MeadWestvaco Corp. 41,745 1,694,012 MetLife, Inc. 21,395 1,089,647 Parsley Energy, Inc. Class A (NON) 59,072 1,404,141 Penn National Gaming, Inc. (NON) 177,015 2,063,995 Service Corp. International 86,094 1,723,602 Tribune Co. Class 1C (F) 297,958 74,489 Vantage Drilling Co. (NON) 949,728 1,586,046 Total common stocks (cost $34,701,639) CONVERTIBLE PREFERRED STOCKS (0.8%) (a) Shares Value American Tower Corp. Ser. A, $5.25 % cv. pfd. (NON)(R) 14,420 $1,543,084 Crown Castle International Corp. Ser. A, $2.25 cv. pfd. (R) 14,630 1,528,835 EPR Properties Ser. C, $1.44 cv. pfd. (R) 114,663 2,574,540 MetLife, Inc. $1.25 cv. pfd. 37,735 1,115,069 United Technologies Corp. $3.75 cv. pfd. 26,200 1,723,960 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 52,831 3,095,569 Total convertible preferred stocks (cost $10,182,409) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 $1,704,000 $1,669,920 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 2,252,000 3,110,575 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 1,952,000 2,108,160 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 1,365,000 2,468,091 Total convertible bonds and notes (cost $7,956,146) PREFERRED STOCKS (0.6%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 3,362 $3,390,577 Citigroup, Inc. Ser. K, $1.719 pfd. 26,600 712,082 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 138,915 3,767,375 M/I Homes, Inc. Ser. A, $2.438 pfd. 53,597 1,346,357 Total preferred stocks (cost $7,278,146) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 420 $41,017 General Motors Co. 7/10/19 18.33 18319 300,615 General Motors Co. 7/10/16 10.00 18319 449,548 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 672570 1 Total warrants (cost $770,298) SHORT-TERM INVESTMENTS (4.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 57,136,806 57,136,806 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, October 16, 2014 $1,321,000 $1,320,801 U.S. Treasury Bills with an effective yield of 0.07%, August 21, 2014 110,000 109,992 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 221,000 220,967 Total short-term investments (cost $58,788,239) TOTAL INVESTMENTS Total investments (cost $1,395,159,535) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $19,194,311) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 7/17/14 $245,423 $240,272 $(5,151) Barclays Bank PLC British Pound Sell 6/18/14 4,420,976 4,401,591 (19,385) Euro Sell 6/18/14 1,026,422 1,036,361 9,939 Credit Suisse International Euro Sell 6/18/14 1,789,900 1,807,331 17,431 Deutsche Bank AG Euro Sell 6/18/14 725,856 732,795 6,939 Goldman Sachs International Euro Sell 6/18/14 2,254,854 2,276,700 21,846 HSBC Bank USA, National Association Euro Sell 6/18/14 4,635 4,680 45 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/14 806,744 790,546 (16,198) Euro Sell 6/18/14 726,947 734,027 7,080 State Street Bank and Trust Co. Canadian Dollar Sell 7/17/14 1,021,305 1,000,406 (20,899) Euro Sell 6/18/14 677,057 688,223 11,166 UBS AG Euro Sell 6/18/14 1,339,119 1,352,194 13,075 WestPac Banking Corp. Canadian Dollar Sell 7/17/14 1,686,545 1,652,629 (33,916) Euro Sell 6/18/14 2,453,053 2,476,556 23,503 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,474,897,494. (b) The aggregate identified cost on a tax basis is $1,397,660,420, resulting in gross unrealized appreciation and depreciation of $78,155,819 and $11,374,762, respectively, or net unrealized appreciation of $66,781,057. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $28,118,678 $366,975,836 $337,957,708 $32,577 $57,136,806 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $31,180 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $43,861 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $4,365,548 $— $— Capital goods 1,996,035 — — Communication services 1,654,212 — — Consumer cyclicals 10,047,940 — 74,489 Consumer staples 1,157,773 311,168 — Energy 8,518,782 — 17,438 Financials 2,669,043 2,673,118 — Health care 1,723,602 — — Total common stocks Convertible bonds and notes $— $9,356,746 $— Convertible preferred stocks 3,267,044 8,314,013 — Corporate bonds and notes — 1,246,982,458 38 Preferred stocks 4,479,457 4,736,934 — Senior loans — 92,515,892 — Warrants 750,163 41,018 — Short-term investments 57,136,806 1,651,760 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $15,475 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $111,024 $95,549 Equity contracts 791,181 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) 710,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# — 9,939 17,431 6,939 21,846 45 7,080 11,166 13,075 23,503 111,024 Total Assets $— $9,939 $17,431 $6,939 $21,846 $45 $7,080 $11,166 $13,075 $23,503 $111,024 Liabilities: Forward currency contracts# 5,151 19,385 — 16,198 20,899 — 33,916 95,549 Total Liabilities $5,151 $19,385 $— $— $— $— $16,198 $20,899 $— $33,916 $95,549 Total Financial and Derivative Net Assets $(5,151) $(9,446) $17,431 $6,939 $21,846 $45 $(9,118) $(9,733) $13,075 $(10,413) $15,475 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— Net amount $(5,151) $(9,446) $17,431 $6,939 $21,846 $45 $(9,118) $(9,733) $13,075 $(10,413) $15,475 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
